Citation Nr: 9926453	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1942 and from February 4, 1946, to February 23, 1946.  
The veteran was a prisoner of war (POW) from April to October 
1942.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The appellant's claim was previously before the Board in July 
1997.  At that time, it was remanded for further development 
consisting of affording the appellant an opportunity to 
submit any additional evidence in support of her claim.  
Review of the claims file indicates that the RO complied with 
the Board's directives, to the extent possible, as required 
by law.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In an Affidavit for Philippine Army Personnel, signed by the 
veteran in February 1946, he indicated that he had incurred 
no wounds or illnesses during service.

An August 1983 statement from L. T. R., M.D., reflects that 
consultation and physical examination of the veteran revealed 
the presence of avitaminosis, anemic heart, chronic 
dysentery, helminthiasis, psychosis, pellagra, and anxiety.  

In a March 1984 statement, Dr. R. stated that the veteran had 
been treated for severe malnutrition from February to May 
1965, insomnia and amnesia secondary to avitaminosis from 
June to August 1965, and avitaminosis from November 1983 to 
March 1984.  

An April 1984 statement from Our Lady of Penafrancia Hospital 
reflects that the veteran was treated for chronic amoebic 
dysentery in January 1966, amoebic abscess of the liver in 
May 1967, amoebic colitis in September 1967, anxiety neurosis 
with anemia and avitaminosis in December 1968, and minimal 
PTB (pulmonary tuberculosis) with pneumonitis and secondary 
"anemiai" in April 1970.  He was also treated for amoebic 
dysentery with colitis and gastritis in May 1974; 
gastroenteritis with amoebiasis in April 1980; peptic ulcer 
and anxiety neurosis in September 1982; and cerebral 
ischemia, TIA (transient ischemia attack), and anemia in July 
1983.

A July 1984 Certification from W. C. K., M.D., reflects that 
the veteran was treated for essential hypertension and 
coronary insufficiency in July 1984.

In a November 1984 Former POW Medical History, the veteran 
reported that he had sustained two head wounds as a result of 
being beaten with a club.  He also reported that he had 
acquired dysentery, malaria, worms, scabies, skin disease, 
vitamin deficiency, pellagra, and beriberi during captivity.  

A November 1984 report of VA examination shows that the 
veteran had a normal abdominal evaluation.  The diagnoses 
consisted of hyperopic compound astigmatism and hypertrophic 
degenerative joint disease.

In July 1985, Dr. R. stated that consultation and examination 
of the veteran revealed the presence of a dysthymic disorder.  
A September 1985 statement from Dr. R. also includes findings 
of pellagra as well as essential, active, and uncontrollable 
hypertension.  In a May 1987 statement, Dr. R.'s findings 
also included anxiety and arthritis.

VA examination in November 1987 revealed no residuals of 
pellagra and no anxiety neurosis or dysthymic disorder.

A November 1989 statement from Dr. R. included findings of 
PTSD, post-traumatic osteoarthritis, and irritable bowel 
syndrome.

A March 1990 report of VA examination reflected diagnoses of 
mild PTSD and degenerative osteoarthritis, lumbosacral spine 
and knees.  It was also noted that irritable bowel syndrome 
and pellagra were not found.

Statements from J. T., M.D., and P. B. T., M.D., dated in 
June 1990, note that the veteran was incapable of engaging in 
a gainful occupation due to osteoarthritis.

An April 1991 Certification from L. V. L., M.D., shows that 
Dr. L. had treated the veteran for severe osteoarthritis of 
the left shoulder and left hip.

An undated statement from Dr. R. was received at the RO in 
August 1991 and reflected diagnoses of muscular dystrophy and 
polyneuropathy, secondary to dysvitaminosis.

Treatment records from the Provincial Health Office reflect 
that the veteran was hospitalized for complaints of joint 
pain in November 1991.  Laboratory test reports were positive 
for the presence of hookworm ova and the final diagnosis was 
gouty arthritis.

An April 1992 VA Medical Certificate, VA Form 10-10m, notes 
that the veteran sought treatment for left shoulder pain and 
weakness.  It was noted that he was status post CVA 
(cerebrovascular accident) with left sided weakness since 
1991.

Upon VA examination in April 1992, the veteran complained of 
weakness in the left side of his body.  The diagnosis was 
status post cerebral infarction, right, thrombotic.  It was 
noted that there was no evidence of muscular dystrophy and 
polyneuropathy secondary to avitaminosis.

The veteran died on May [redacted], 1992.  The death certificate 
indicates that the immediate causes of death was hypovolemic 
shock.  Massive UGIB was an antecedent cause and bleeding 
esophageal varices and/or PUD was an underlying cause.  Other 
significant conditions contributing to death were liver 
cirrhosis and Ewing's sarcoma.

VA terminal hospitalization records reflect that the veteran 
was admitted on April 24, 1992.  The admission diagnoses were 
multiple joint pains - osteoarthritis, CVA old probably 
thrombosis of the right middle cerebral artery, and 
malnutrition.  




The veteran's active problems were identified as degenerative 
joint disease with multiple joint involvement; CVA old, 
probably thrombosis of right middle cerebral artery and 
hemiparesis; alcoholic liver disease with secondary jaundice, 
secondary ascites, and hepatic encephalopathy stage I, UTI 
(urinary tract infection), UGIB probably secondary to 
bleeding esophageal varices and/or drug induced gastritis, 
pneumonia, and left shoulder mass.  

The Hospital Summary notes that the veteran's present 
condition started two years prior to admission when he 
experienced swelling and pain on the left shoulder.  
Osteoarthritis was demonstrated on X-ray examination and the 
veteran was prescribed medication which he took regularly.  
It was further noted that one year prior to admission, the 
veteran experienced joint pain of the hips and both lower 
extremities.  Additionally, five months prior to admission, 
the veteran sought treatment for the same symptoms and he was 
diagnosed with CVA, old, probably thrombosis of the right 
middle cerebral artery and left hemiparesis.  

Upon admission, it was noted that degenerative joint disease, 
multiple joint involvement, was demonstrated by X-ray 
examination and the veteran was being visited by a physical 
therapist and was performing range of motion exercises.  The 
examiner noted that the veteran's stay at the ward was 
unremarkable until the 11th day when he developed massive 
UGIB.  He was transferred to the intensive treatment unit and 
the impression was UGIB probably secondary to bleeding 
esophageal varices and/or erosive gastritis probably drug 
induced.  Because of continuous bleeding with an episode of 
hypotension, a blood transfusion was started and a surgical 
consult was done.  A gastroscopy was scheduled but deferred 
due to hypotension.  

On the first day at the intensive treatment unit, the veteran 
developed apnea and was hooked to a Bennett's respirator.  He 
also went into CP (cardiopulmonary) arrest, CPR 
(cardiopulmonary resuscitation) was initiated, and the 
veteran was resuscitated.  It was noted that UGIB was still 
ongoing.  The impression was UGIB, massive, probably 
secondary to drug induced gastritis versus bleeding 
esophageal varices secondary to the veteran's cirrhosis.  

On the veteran's third day at the intensive treatment unit, 
it was noted that he was still unstable, was already anemic 
with evidence of renal shutdown, and went into CP arrest.  
CPR was performed and emergency medicine was instituted; 
however, despite resuscitative means, the veteran expired.  
The cause of the veteran's death was listed as hypovolemic 
shock secondary to massive UGIB secondary to bleeding 
esophageal varices and or PUD.  Contributory factors were 
liver cirrhosis and Ewing's sarcoma.

Upon admission it was also noted that the veteran was 
jaundiced and had a "quite significant alcohol intake."

In an August 1992 letter, the appellant claimed that the 
"dreadful Death March" to which the veteran was subjected 
caused his "lingering sickness" of muscle pains, insomnia, 
beriberi, and PTSD as well as other disorders during his 
lifetime and resulted in his death.  

A March 1995 Certification from A. R. R., M.D., reflects 
that, in March and April 1991, the veteran was treated for 
joint pains accompanied by limitation of motion diagnosed as 
rheumatoid arthritis.

A March 1995 statement from G. T., M.D., shows that the 
veteran was treated for gouty arthritis in November and 
December 1991.

In a March 1998 statement, L. T. T., M.D., reported that he 
treated the veteran in August 1983 for edema marked paleness, 
difficulty of breathing and heart murmur, tenesmus passage of 
parasite, mental obsecretion and restlessness indicative of 
avitaminosis, anemic heart, dysentery, helminthiasis, 
psychosis, pellagra, and anxiety.

A March 1998 letter from L. L.-O., M.D., states that the 
veteran was treated in April 1991 for post-traumatic 
osteoarthritis.  However, records of this treatment were 
unavailable as they were destroyed during Super Typhoon 
Rosing in November 1995.

A March 1998 statement from the Bato Maternity and Children's 
Hospital reflects that the veteran was treated in March 1991; 
however, such treatment records were unavailable as they were 
damaged by super typhoon "Rosing" in November 1992.

A May 1998 VA Medical Opinion reflects that, upon review of 
the veteran's claims folder and all the evidence of record, 
neither PTSD nor hypertensive and arteriosclerotic heart 
disease contributed to the cause of the veteran's death. 

A March 1999 Veterans Health Administration (VHA) opinion 
shows that the VA physician reviewed the appellant's claim 
regarding entitlement to benefits for service connected 
illness as a consequence of internment as a POW and provided 
the following opinion:  

In summary, I believe the veteran may have suffered 
several of the common gastrointestinal conditions 
and avitaminosis related to poor nutritional intake 
and unsanitary conditions while serving as a 
prisoner of war.  However, no evidence of late 
sequelae in the liver or gastrointestinal tract 
were evident.  The psychological impact of his 
imprisonment may have contributed to his chronic 
alcoholism.  

The cause of his death remains speculative but the 
sequence suggests the veteran probably suffered 
from bleeding esophageal varices secondary to 
alcoholic liver cirrhosis and portal hypertension.  
The magnitude of the bleeding precluded performance 
of an endoscopic procedure and the true etiology of 
the bleeding was not determined.  Other factors 
which may have contributed to his death included 
acute gastritis secondary to chronic aspirin or 
antiinflammatory medication use.  Other factors 
cannot be ruled out on the basis of the available 
evidence.

The physician concluded that there was no compelling evidence 
of avitaminosis, chronic dysentery, helminthiasis, 
malnutrition, pellagra, other nutritional deficiency, 
irritable bowel syndrome, or peptic ulcer disease related to 
the veteran's internment as a prisoner of war which 
contributed to his diminished health or ultimate death.


Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  

Where certain diseases, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1998).

Where a veteran has served 90 days or more during a period of 
war or after December 31, 1946, and develops cirrhosis of the 
liver to a degree of disability of 10 percent or more within 
one year of separation from such service, such disease shall 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998). 

Additionally, for a former POW of not less than 30 days, 
service connection may be established by presumption for 
avitaminosis, beriberi, chronic dysentery, helminthiasis, 
malnutrition, pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder, 
post-traumatic osteoarthritis, irritable bowel syndrome, and 
peptic ulcer disease that have become manifest to a degree of 
10 percent or more at any time after discharge or release 
from active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(c).  Effective August 24, 1993, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
Id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999)); 38 C.F.R. § 3.303(d) 
(1998).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for a disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).

The United States Court of Appeals for the Federal Circuit 
has held that, "For a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); 
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

The issue of whether a disability incurred in service 
contributed to or resulted in the veteran's death involves a 
medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the appellant has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  



Thus, although the appellant is competent to testify as to 
observable symptoms, she is not qualified to render a medical 
diagnosis or an opinion that the observable symptoms caused 
or contributed to the veteran's death or that such symptoms 
were related to an inservice injury or disease.  See Savage 
v. Gober, 10 Vet. App. 489, 497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In the instant case, there is no competent medical evidence 
that the veteran suffered from any gastrointestinal problems 
during service or as a result thereof, including as a due to 
his internment as a POW, which contributed to or resulted in 
his death.  Specifically, in his February 1946 Affidavit for 
Philippine Army Personnel, the veteran indicated that he had 
incurred no wounds or illnesses during service.  Reports of 
VA examinations of the veteran are silent with regard to 
gastrointestinal complaints or findings of such pathology.  

Significantly, the physician who provided the March 1999 VHA 
opinion stated that, although the veteran may have suffered 
from several of the common gastrointestinal conditions and 
avitaminosis related to poor nutritional intake and 
unsanitary conditions while serving as a prisoner of war, 
there was no evidence of late sequelae in the liver or 
gastrointestinal tract from this period of internment.  

The physician concluded that there was no compelling evidence 
of avitaminosis, chronic dysentery, helminthiasis, 
malnutrition, pellagra, other nutritional deficiency, 
irritable bowel syndrome, or peptic ulcer disease related to 
the veteran's internment as a prisoner of war which 
contributed to his diminished health or ultimate death.  
Further, there is no competent medical evidence that the 
veteran suffered from cirrhosis of the liver, subject to the 
presumptions under § 3.309(a), during the initial post-
service year.  

In this regard, the Board notes that numerous private 
physicians, during the veteran's lifetime and subsequent 
thereto, have reported various findings of avitaminosis, 
beriberi, dysentery, helminthiasis, malnutrition, pellagra, 
other nutritional deficiency, psychosis, anxiety states, 
dysthymic disorder, post-traumatic osteoarthritis, irritable 
bowel syndrome, and peptic ulcer disease.  However, these 
findings are not accompanied by contemporaneous treatment 
records; rather, they are statements submitted subsequent to 
treatment.  Therefore the Board does not accord any 
significant probative value to these reports.  

In this regard, the Board notes that the probative value of 
medical opinion evidence is based on the medical expert's 
review of pertinent historical data, personal examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  The Board must determine how much weight 
is to be attached to each opinion.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The appellant has provided no competent medical evidence 
relating the veteran's cause of death; immediately due to 
hypovolemic shock, antecedently due to massive UGIB (upper 
gastrointestinal bleeding), as well as bleeding esophageal 
varices and/or PUD (peptic ulcer disease) as an underlying 
cause; to any service-related disability.  Thus, the 
presumptions under § 3.309 are not applicable to the 
appellant's claim.  Without evidence of inservice occurrence 
and competent evidence of a causal nexus between any 
inservice incident and the veteran's death, the appellant's 
claim cannot be well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Furthermore, the Board notes that 
in assuming that the claim was well-grounded, the RO accorded 
the appellant greater consideration than her claim in fact 
warranted under the circumstances.  Id.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt is not 
applicable to her case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the appellant fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist her in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).

In Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 
1999), the Court held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the M212-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretative provisions that are contrary to statutes are 
not entitled to deference, and that in the absence of a well 
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings in the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

